Citation Nr: 1000611	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy, left eye (a left eye disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from January 
1970 to May 1970.  He also had periods of inactive duty for 
training, including on May 28, 2007.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDING OF FACT

The Veteran suffered a cerebrovascular accident during 
inactive duty for training on May 28, 2007 which resulted in 
ischemic optic neuropathy injury of the left eye.  


CONCLUSION OF LAW

The criteria for service connection for disability resulting 
from ischemic optic neuropathy of the Veteran's left eye have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks VA benefits for disability resulting from 
an event which occurred when he was delivering a speech on 
Memorial Day 2007 in his capacity as a member of an Army 
National Guard unit.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A.  §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

"Active military, naval or air service" includes any period 
of inactive duty training during which the individual 
concerned was disabled from a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24).  
Inactive duty for training includes duty other than full time 
duty prescribed for Reserves or performed by a member of the 
National Guard of any State.  38 C.F.R.  § 3.6(d)(1),(4).  

Administrative records, specifically an NBG FORM 22, show 
that the Veteran had slightly over 38 years of service with 
the Army National Guard of Minnesota.  The effective day of 
that document is in November 2007.  

In a letter dated in January 2008 letter, "C.C.," O.D. 
informed VA that the Veteran suffered ischemic optic 
neuropathy involving his left eye on Memorial Day 2007.  Dr. 
C.C. reported that he treated the Veteran two days after 
Memorial Day, on May 30, 2007, for complications arising from 
that condition.  Treatment notes dated May 30, 2007 include 
the Veteran's chief complaint of a cloudy spot in the left 
eye from two days earlier and that he "saw "firecracker or 
starburst" a couple of times & then after there was a cloudy 
spot."  These records document that this resulted in vision 
disability from which Dr. C.C. did not expect full recovery.  

In May 31, 2007 treatment notes, "J.A.," M.D. documented 
her examination of the Veteran and determined that the 
Veteran had ischemic optic neuropathy involving the left eye.  
She also diagnosed a transient ischemic attack.  A report of 
February 2007 VA examination by a different optometrist 
provided that the Veteran has idiopathic anterior ischemic 
optic neuropathy

In a STATEMENT OF MEDICAL EXAMINATION AND DUTY STATUS, DA 
FORM 2173, Dr. C.C. provided that the Veteran had "sudden 
onset of ischemic optic neuropathy on Memorial Day 2007 
during a speech presentation for work.  Results were 
permanent left eye inferior nasal quadrantanopsia.  This form 
is also signed by a Unit Commander or Unit Adviser, a Chief 
Warrant Officer, in June 2008.  The Chief Warrant Officer 
indicated that the Veteran was present for duty from eight in 
the morning until twelve-thirty in the afternoon of May 28, 
2007.  He also indicated that this injury was considered to 
have been incurred in the line of duty, providing evidence in 
support of this claim of high probative weight.  

A TRAINING PERFORMANCE CERTIFICATE is of record documenting 
that the Veteran had a readiness management period from eight 
in the morning till twelve-thirty in the afternoon of May 28, 
2007 for the mission of giving a Memorial Day speech.  This 
is listed as a drill date and on paid drill period.  

During the November 2007 Board hearing, the Veteran's 
representative provided that it was during the speech on May 
28, 2007 that the Veteran experienced the flashes of light.  
Board hearing transcript at 3.  By the Veteran's presence at 
the hearing he endorsed this statement.  The Veteran's 
testimony is found to be credible. 

In an October 2009 letter, Dr. C.C. explained that ischemic 
optic neuropathy "is a stroke to the eye."  The term 
"cerebrovascular accident" is commonly described as a 
"stroke".  See, e.g, Ralston v. West, 13 Vet. App. 108,109-
10 (1999).  Dr. C.C.'s statement is sufficient for the Board 
to conclude that the Veteran suffered a cerebrovascular 
accident or injury on May 28, 2007.  

This evidence is sufficient for the Board to conclude that 
the Veteran was performing a period of inactive duty for 
training during the morning of May 28, 2007 at which time the 
Veteran suffered the cerebrovascular accident which has left 
him with a disability resulting from ischemic optic 
neuropathy of the left eye.  As all of the requirements for 
service connection for such disability have been met, the 
appeal must be granted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection is granted for a left eye disability.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


